Case 1:19-cv-00632-LMB-JFA Document 70 Filed 09/12/19 Page 1 of 3 PageID# 1253




                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 Svetlana Lokhova                     )
                                      )
         Plaintiff,                   )
                                      )
 v.                                   )                      19-cv-632 (TSE)(JFA)
                                      )
 Stefan A. Halper, et. al.,           )
                                      )
         Defendants.                  )


                       DEFENDANT HALPER’S NOTICE OF MOTION
         PLEASE TAKE NOTICE that, pursuant to this Court’s Order dated September 11, 2019,

 see Docket 57, on October 25, 2019, at 10:00 a.m., or as soon thereafter as counsel can be heard,

 Defendant Stefan A. Halper, by counsel, will move this Court for an order dismissing this action

 with prejudice pursuant to Federal Rule of Civil Procedure Rules 12(b)(1) & (6).

                                                     Respectfully submitted,

                                                     By: ____/s/______________
                                                     Terrance G. Reed (VA Bar No. 46076)
                                                     Robert K. Moir (VA Bar No. 42359)
                                                     Lankford & Reed, PLLC
                                                     120 N. St. Asaph St.
                                                     Alexandria, VA 22314
                                                     (Phone): 703-299-5000
                                                     (Facsimile): 703-299-8876
                                                     tgreed@lrfirm.net
                                                     rkmoir@lrfirm.net

                                                     Robert D. Luskin (pro hac vice)
                                                     Paul Hastings LLP
                                                     875 15th ST NW
                                                     Washington, DC 20005
                                                     202 551 1966
                                                     202-551-0466
                                                     robertluskin@paulhastings.com
Case 1:19-cv-00632-LMB-JFA Document 70 Filed 09/12/19 Page 2 of 3 PageID# 1254



                                         Counsel for Defendant
                                         Stefan A. Halper
Case 1:19-cv-00632-LMB-JFA Document 70 Filed 09/12/19 Page 3 of 3 PageID# 1255



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of September, 2019, I electronically filed the

 foregoing using the CM/ECF system which will then send a notification of such filing (NEF) to

 all concerned parties.

                                                       By: ____/s/______________
                                                       Terrance G. Reed (VA Bar No. 46076)
